Citation Nr: 1704722	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  12-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back injury


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1979.

This matter arose to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2016, the Veteran underwent a video conference with the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently demonstrated back condition was caused by an in-service incident in connection with the Veteran's duties.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a back condition are met.  38 U.S.C.A. §§ 1101, 1110, 1134(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a back condition.  For the following reasons, the Board agrees.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

After reviewing the evidence of record, the Board finds service connection for a back condition warranted.  First, the medical evidence-to include the Veteran's Compensation and Pension examination-clearly establishes that the Veteran suffers from a current back condition.  Second, the Veteran's service treatment records, testimony from fellow soldiers and family members, as well as the Veteran's own personal testimony at his June 2016 hearing, persuasively establish that the Veteran injured his back in service.

Lastly-and most importantly-the Veteran's physician submitted probative evidence in November 2016 demonstrating that his current condition is linked to his in-service incident.  In his analysis, the physician reviewed the Veteran's entire medical history and cogently and reasonably explained how the Veteran's medical history supported the assertion that his current condition stems from the in-service incident.

The Board is aware that a VA examiner provided a negative nexus opinion in June 2010.  However, the Board is affording this opinion less probative weight.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  In this case, the examiner found no nexus because there was no evidence to support the occurrence of an in-service incident.  A review of the records, however, reveals ample evidence supporting the Veteran's contentions.  The Board cannot rely upon an examination that includes inaccurate or faulty information.  Reonal v. Brown, 5 Vet. App. 467, 473 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).

The Board finds that service connection for a back condition is warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).


ORDER

Service connection for a back condition is warranted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


